                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PERKIOMEN VALLEY SCHOOL
 DISTRICT,
                                                          CIVIL ACTION NO. 18-2093
                      Plaintiff,
            v.


 S.D., by and through her parents, J.D. and
 J.D., and J.D. and J.D., individually,
                      Defendants.

                                          ORDER

       AND NOW, this 24th day of September 2019, upon consideration of Plaintiff Perkiomen

Valley School District’s Motion for Disposition on the Administrative Record [Doc. No. 15] and

the responses thereto, and for the reasons discussed in the accompanying Memorandum Opinion,

it is hereby ORDERED that the Motion is GRANTED, therefore REVERSING the Hearing

Officer’s decision, as set forth in the accompanying Memorandum Opinion.

       The Clerk is directed to CLOSE this case.

       It is so ORDERED.

                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe

                                                   _____________________________
                                                   CYNTHIA M. RUFE, J.
